149 F.3d 1186
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael L. COLBERT, Appellant,v.KANSAS CITY MISSOURI WATER AND POLLUTION CONTROL DEPARTMENT;City of Kansas City, Missouri, Personnel Department; RitaGabiler, Personnel Department, Water and Pollution RecordsDepartment; Duane Cosby, Water & Pollution Safety Officer;City Councilman Finey; Joyce Hammond-Perry, DiversityCoordinator, Affirmative Action Officer; City of KansasCity, Missouri, Appellees.
No. 98-1305.
United States Court of Appeals, Eighth Circuit.
Submitted: May 1, 1998Filed: May 4, 1998

Appeal from the United States District Court for the Western District of Missouri.
Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Michael L. Colbert appeals the district court's1 adverse grant of summary judgment on his claim under the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213.  After a careful review of the record and the parties' submissions on appeal, we affirm the judgment of the district court.  See 8th Cir.R. 47B. We also deny Colbert's motion for appointment of counsel.


2
Accordingly, the judgment is affirmed.



1
 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri